OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                  AUSTIN




Eonor8bl.e Ian Ahup,     Exeoutlve Secretary
State Comettrsicm for    the Blind
Imad Offioe Bulldiag
Auatln, Taxae
Dear Sir:




rubJeoth8s been reoelved      4
rFOi6 JOUS l&ter,     date
                                               1lnC 18 the
                                                Maahiaas which
                                                this area.  We
     Imoe loanad                                these maOhine8
     to blind rm
                                         September.   1943, I warn
                                        iiitr Anita Blair mid
                                    ot keeplqg raiti     with her
                                    8 rith the COm#irrSlon for
                                   e proper uat 0r tht Talk-
                             I hid  her that under the clruum-
                           e compelled to tak up the rahine.
                           t rht uaa .?icG goal& to let WJ
                          under eny olroumatanaea uu? that
                          get a lav~er 80 as to prohibit      the
     Atate   Conrml.eslon for the Bltnd from taking the me-
     ohinu from !aer.     I tried to 1?eeaon ulth her, but to
     no avail.    3x0 also aduired me that       If it nau neo-
     weary,    she would take the uetter       up vlth her Gag-
     rt6taan   in Wa8Ur@on.
              “After the conversation  with Liar Blair,  I aon-
     tected     Hr. Guinn, vho Is county ettorney   of Xl !“a#~
Bonor~bla     Lon Alwp,   m&a 2


     Golmby.    I rbored him the oontraot  sad gave him
     -she #aeon that it naa tuoaraary for the depert-
     mant to plok up the Tallc~     Book Uaohlnt. Mr.
     Quinn called Alar Blair over the telephaaa    and ad-
     riwd   her to let me pSuk up tbe mahlne, but mhe
     reru443d aad said that  8he uav going to get a lawyer
     to realat   her In the matter.
            ‘The aounty attorney     agreed to handle the oaae
     ror the Stats Comlrtlon       for the BUnA.       He advised
     me, horever,    that it would be neaeraary      ior the
     4&0&tjrt0 t64ke 4 bCUAd    tV%Ot tht 008t Or th0 YObine.
     I left   the ozigl~l    oontraot vCth the couatp at-
     torney with the understandirrg       that he uould pre-
     pare the neae8rary     ~peru and have our re eueata-
     tlve,   Miaa Zheo Nitoball,     properly  slgin a p”
                                                        1 legal
     sw=*       lI do aot balleve    that it is neossa~y tot.
     the department     to rake a bond in Thor Game.
               ”. . . .

            “In order that you may have aocurate    umrma-
      tion  aa to hou ue lend thera maohines to bU.nd per-
     acam or tbls rtate,     we lr8 hereto lttaahlng a copy
     or our agraemmt     rlth tba Library of Coweae,
     lfaahl.mgton, D. C., au uell aa oop’~ or the eontraot
     or agreement mhiuh this department bar vlth borrmt-
     ers of tlwae m4ehinea.
            ‘Slnct itis evident   that IrIiau Blair does not
      Lotend to give up or return the ma~hinet~ the State
     co6~6i6~mn  r08 the BlindODhec ownlnlriative        er
     at the requwt   of the deplCtment, we meet reqwct-
     rully rqmt     you to rdvtee us ~a to the praper po-
     cedure thZe depsrtmenr, muet follow In OFdeWte gb
     poa8ssrlon of Telklng Book Hechine Bbdel 10, SerJnl
     #o. 3721,   fr you dosirs furthor infomeion rrm
     thla 6epaFtmat    Ln regardnto thle emttor, we ~111
     be happy to furaleh eeme.
              Weh a ve
                    enmlned
                         the r o r omflgreemnt          betveen The
Library      of Cong;rsss an& St8te Commiuslon for  the Blind and tim
Aweement oovarrag the loen of a T8lklng         Bsak Raahiae to Anlta
Blair, vhioh were attaohed to yoitr t&tter.
Honorable        Lotl Aleup,   page 3


              Seatlow    2, 3 and 4 or Artlole       J207a   of Veraon’s
Civil    Statutes,   provide as follovrt
               “sec. 2.     The State CtmnIaaI~~for the Blind
        ohall meinteln a Duresu of Information,                tbx object
        of vhlah shell bs to old the blind whose trainfag
        ia not othemI*e        poolded      r0F, in rindbig amp10 -
        aunt, IA developing         hoas Induatrlea       uong the b Tlnd,
        urd LA mrketlng        tbelr producta.           The Comlealo~
        ahall IA it8 diaeretIoA          rurAlah mt4Fl418,         toola
        und books for the use as a ADAM IA rehabilltAtirrg
        such p%raoar, AA~ It IWIJeatabllab               vorkahopa end
        aAleerooAe,     end ah11 heve authority             to we AA~ re-
        otlpta oc ea r nla g u    that   loarue    fia    the operation
        OS iadustria1 aohoola,          ulearoaa        or vorkahopa as
        prwlded     in this Chapter, but detelled             rtatement
        or reeelpts 08 earaIng8 aad axpendlturea ehell be
        mado monthly to the Auditor Of the State. Thc~ugh
        the eqployoent      of teaohera the Comlarion            aaj gIre
        lnatmetlon      to adult blind perroar ln the3.r haeat
        provided thee fLt shell not undertake the pmnaeat
        support    or meinteaaaoe       of any blind      psraon. The
        Colalaalon     cay elao register        oa8ea OS peraoaa vhoae
        eye-aIg2lt    is aerloualy      defeotlve      or who are likely
        to beooAe viauelly        henblaepped      or bllAd, end take
        auoh twaawea, in eooperatloA              with other authorl-
        tiea,   as It nay deem advlaeble           for the preventloA
        or blinWvaa       or, cokaaarvatlon     or e~ealght,     and IA
        8pproprIate     caaea, for the eduaatioa            of children
        and for the -oeetlonel          guidance oi’ adults      having
        aeriowly      defeotloe     right.     The Conmlaalon MJ re-
        oelve   gme, bepu##ta, or devlaea from inblviduela,
        aaaociatIona      or corporations,        and auy expend them
        in aacordence      vith the provisions          of this Act.
               “see.  3. The Stete Cowtlualo~ fctr the Blind
        wy appol.zat and rix the oompenaation   of aa executive
        secretory    and such other verkdra ae nmybe ntceaaary
        to make ametivcf the purpoaes 0r this Aot within
        khe approprlatlone    provided.
               “sec. 4. The CowtlaaIon shall aeke a detailed
        report   to the Leglelature  by Senuary 1st of eaoh
        biennium    in vhlch It convenes, shoving all approprl.e-
        tiontt received and hou the aamt have boen expsaded,
XonoreUe    Lan Ahup,   p8ge   4



       end ooverlng  its 8otlvltlee      and loooapllghmuntr end
       making r6ccuma6ndetlons    therein   for the further im-
       prr;zm$Bt of the oonditlaam of the blind In the
             .

             There $8 00 8tatute authorizing    the State Comlselon
for   the Blind to imlntaln   a rult in the MW of the State of
Tex88 and there 18 nothing in tbo agreemant bvtveen Tha Library
of Congreea a0 the St8te Com13.88ion for the Blldl glviry           or
conveyltq any aatarert in the Ulkiog book uohlne            to the State
oi Tau8.      The agreement le8ve8 the title    urd aontrel     of the
t8lkUg    book machine in the Library of Cowers.          The lw is
~011 rattled     tb8t no one has ths right   to flls   l suit   in the
MM    of the State of Team wales8 tha St&t@ has an lntareet fn
th e lubjeot sued for 8nd it r0il0va t&t       the state    aould not  bs
held liable    for the oourt coat8 and aptmm        of ru6h a 8uit.

             %I therefore   ruggest that TOU requert thv Library     of
Crnkgre8e   to edvim    you in the matter rubnitted hervvlth.

                                              Very truly   yours